Citation Nr: 0218645	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance 
benefits.

3. Entitlement to accrued benefits.

4. Entitlement to service-connected burial benefit.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died on April [redacted], 2001; the certificate of 
death noted the immediate cause of death to be acute 
coronary insufficiency secondary to coronary artery 
disease, as a consequence of severe chronic obstructive 
pulmonary disease.

3.  At the time of death, service connection was not in 
effect for any disabilities; nonservice-connected pension 
was in effect for coronary artery disease, effective 
February 1999.

4.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
coronary artery disease and/or obstructive pulmonary 
disease and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 
1103, 1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.312 (2002).

2. The appellant is not eligible for educational 
assistance benefits.  38 U.S.C.A. §§ 3500, 3501 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.807 (2002).

3.  The requirements for accrued benefits have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2002).

4.  The criteria for payment of VA burial benefits have 
not been met. 38 U.S.C.A. §§ 2302, 2303, 2304 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1600, 
3.1601, 3.1605 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, an October 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Additionally, the October 2002 statement of the case 
informed the appellant of the legal criteria for 
establishing entitlement to service connection for the 
cause of death.  Moreover, that document also set forth 
the requirements for an educational assistance claim.  
Furthermore, 
an April 2002 letter also explained the type of evidence 
necessary to establish entitlement to service-connected 
death benefits.  The Board acknowledges that 
the veteran was not provided the law pertaining to accrued 
benefits and burial benefits, however, in light of the 
determination as to service connection for the cause of 
the veteran's death, no useful purpose would be served by 
delaying adjudication of those issues.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The appellant is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate 
assistance in the development of the appellant's claims.  
For example, a records request made in March 2002 for the 
veteran's service medical records indicates that such 
documents were located and associated with the claims 
file.  Also of record are VA progress notes dated November 
1997 to March 2001.  A VA discharge summary dated January 
2001 is also associated with the claims file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Certain disorders, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifested within one year of separation from service to a 
degree of 10 percent or more, provided that the veteran 
has served a minimum of ninety days either during a period 
of war or during peacetime service after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for the cause of death

According to VA law and regulations, service connection 
may be granted for disability resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially 
or materially, that it combined to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that 
it casually shared in producing death, but rather it must 
be shown that there is a causal connection.  Id.  Medical 
evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

Eligibility for Dependents Educational Assistance 

For the purposes of dependent's educational assistance 
under 38 U.S.C.A. Chapter 35, a child or surviving spouse 
of the veteran will have basic eligibility for benefits 
where the veteran was discharged under other then 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of 
the veteran's death; or where the veteran died as a result 
of the service-connected disability.  38 C.F.R. § 
3.807(a).  

Eligibility for accrued benefits

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the 
file at the date of death . . . and due and unpaid for a 
period not to exceed two years [which] . . . upon the 
death of such individual be paid as follows: . . . [u]pon 
the death of the veteran, to . . . [t]he veteran's spouse 
. . . . 38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
2001); see 38 CFR § 3.1000(a)(1)(i)(2002).

A claim for accrued benefits is derivative of a claim made 
by the veteran during his life.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an accrued 
benefits claim is derivative of the veteran's claim).  
Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death 
benefits of the type referred to in 38 U.S.C. § 5310).  
Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within two years after the date 
of death." 38 U.S.C.A. § 5121(c) (West 1991 & Supp. 2002).

Eligibility for VA burial benefits 

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of 
burial. 38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 
(2001).  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial 
benefits may be paid. 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement 
is based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's death, 
and (i) In the case of an original claim there is 
sufficient evidence of record to have supported an award 
of compensation or pension effective prior to the date of 
the veteran's death, or (ii) In the case of a reopened 
claim, there is sufficient prima facie evidence of record 
on the date of the veteran's death to indicate that the 
deceased would have been entitled to compensation or 
pension prior to date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of 
duty, and the body of the deceased is being held by a 
State (or a political subdivision of a State) and the 
Secretary determines, (i) That there is no next of kin or 
other person claiming the body of the deceased veteran, 
and (ii) That there are not available sufficient resources 
in the veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 
2302(a).

Alternatively, burial benefits may be paid if a person 
dies from nonservice-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 
U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  
If a veteran dies enroute while traveling under proper 
prior authorization and at VA expense to or from a 
specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a 
plot or interment allowance.  Entitlement to a plot or 
interment allowance is subject, in part, to the following 
conditions:

(1) The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are 
met; or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or 
aggravated in line of duty (or at time of discharge has 
such a disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; the official service department record 
showing that the veteran was discharged or released from 
service for disability incurred in line of duty will be 
accepted for determining entitlement to the plot or 
interment allowance notwithstanding that the VA has 
determined, in connection with a claim for monetary 
benefits, that the disability was not incurred in line of 
duty); and

(4) The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United 
States. 38 U.S.C.A. § 2303 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.1600(f) (2002).

Factual background

At the time of the veteran's enlistment examination in 
December 1942, his cardiovascular system and lungs were 
normal.  A chest x-ray was negative.  During service, his 
medical records are absent complaint or treatment for a 
pulmonary or heart condition.  His separation examination 
in January 1946 again revealed no cardiovascular 
irregularities.  The lungs were normal on physical 
examination.  A chest x-ray at that time showed no 
significant abnormalities.

Following service, a cardiovascular condition was 
initially demonstrated in November 1997.  At that time, 
tests showed ischemic heart disease, annulo-aortic aortic 
ectasia and tissue prosthesis in aortic position.  Further 
tests taken at that time showed left ventricular 
dysfunction, ascending aortic aneurysm, valve disease and 
questionable coronary artery disease.  

In an April 1999 rating decision, the veteran was awarded 
nonservice-connected pension for his cardiovascular 
problems, characterized as coronary artery disease.  A 60 
percent evaluation was assigned, effective from February 
1999.  

VA progress notes through March 2000 show continued 
treatment for cardiovascular conditions.  A January 2001 
discharge summary notes his diagnoses to include coronary 
artery disease, status post three-vessel coronary artery 
bypass graft, hypertension, chronic obstructive pulmonary 
disease, aortic aneurysm, aortic valve replacement, and 
paroxysmal atrial fibrillation.  None of the VA treatment 
reports contained any etiological opinions linking the 
veteran's cardiovascular symptomatology to active service.  

The veteran died on April [redacted], 2001.  The certificate of 
death noted the immediate cause of death to be acute 
coronary insufficiency secondary to coronary artery 
disease.  Severe chronic obstructive pulmonary disease was 
noted as another significant condition contributing to 
death.

Analysis

I.  Service connection for the cause of the veteran's 
death

At the outset, the Board notes that neither the veteran's 
terminal coronary nor pulmonary disease was present during 
service, nor within the applicable presumptive period of 
one year for coronary artery disease.  Further, there is 
no competent medical opinion to establish any causal 
relationship between either fatal illness and the 
veteran's active duty.

As stated previously, a grant of service connection for 
the cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability 
was either the principal or a contributory cause of death.  
Here the veteran is not service-connected for any 
disability.  Rather, at the time of his death he was only 
receiving nonservice-connected pension for coronary artery 
disease.  As he was not service-connected for any 
disability, and as the evidence shows no direct 
relationship between either fatal illness and his active 
service, there is no basis for a grant of service 
connection for the cause of the veteran's death.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Eligibility for educational assistance benefits. 
 
As stated previously, for the appellant to be entitled to 
educational assistance benefits, the evidence must 
establish that the veteran was discharged under other than 
dishonorable conditions.  Here, the evidence reflects an 
honorable discharge, satisfying that requirement.  The 
evidence must also establish that the veteran had a 
permanent and total service-connected disability in 
existence at the date of his death.  Such is not reflected 
by the evidence.  In fact, the veteran was not service-
connected for any disability at the time of his death, and 
service connection has not been established for the cause 
of the veteran's death.  Therefore, the appellant is 
precluded from an award of educational assistance 
benefits.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Eligibility for accrued benefits.

The appellant contends that she is entitled to accrued 
benefits that were owed to the veteran at the time of his 
death.  She does not identify any specific entitlements 
and the claims file fails to indicate any pending claims 
at that time.  Thus, in the present case there are no 
accrued benefits due and unpaid and accordingly the 
appellant's claim must fail.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

IV.  Eligibility for VA burial benefits 

Under 38 C.F.R. § 3.1600(b)(1), burial benefits are 
authorized for the nonservice-connected death of a veteran 
if he was receiving a pension at the time of death.  Such 
is the case here.  The Board observes that the appellant 
is already in receipt of burial benefits on that basis.  A 
June 2001 letter to the appellant listed those benefits as 
$300 for burial allowance, $150 for plot or interment 
allowance and $400 for transportation expenses.  

Having already received burial benefits based on 
nonservice-connected death of the veteran, the only means 
by which the appellant could receive additional payment is 
upon a finding that the veteran's death was service-
connected.  As discussed earlier in this decision, the 
preponderance of the evidence is against a finding of 
service-connected cause of death.  Therefore, the burial 
benefits already paid to the appellant represent the 
maximum sum to which she is entitled.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits are denied.

Accrued benefits are denied.

Service-connected burial benefits are denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

